397 U.S. 596 (1970)
SANTANA
v.
TEXAS
No. 1002.
Supreme Court of United States.
Decided April 20, 1970
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF TEXAS.
H. Ernest Griffith for petitioner.
Crawford C. Martin, Attorney General of Texas, Nola White, First Assistant Attorney General, Alfred Walker, Executive Assistant Attorney General, and Robert C. Flowers and Monroe Clayton, Assistant Attorneys General, for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted, the judgment is vacated and the case is remanded to the Supreme Court of Texas for further consideration in light of In re Winship, ante, p. 358.
THE CHIEF JUSTICE and MR. JUSTICE STEWART dissent for the reasons set forth in the dissenting opinion of THE CHIEF JUSTICE in In re Winship, ante, p. 375. MR. JUSTICE BLACK dissents for the reasons set forth in his dissenting opinion in In re Winship, ante, p. 377.